Citation Nr: 0935186	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
December 1991, to include service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

PTSD

In the September 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating therefor.  The Veteran perfected an appeal of the 
assignment of a 30 percent disability rating.  In October 
2003, August 2005, and April 2008, the Board remanded this 
claim to the RO for further development.  In a May 2009 
supplemental statement of the case (SSOC), the RO continued 
the previous denial.  The issue is again before the Board.

TDIU

In an April 2005 rating decision, TDIU was denied.  In May 
2005, the Veteran's counsel expressed disagreement with the 
denial.  The RO has not issued a statement of the case (SOC) 
as to this denial.  In an April 2008 statement, the Veteran's 
counsel noted that the May 2005 statement was a Notice of 
Disagreement (NOD) as to the denial of TDIU.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.

Issues no longer on appeal

During the course of this appeal, the Veteran raised a number 
of other issues.  
In August 2005, the Board denied five service connection 
claims (as well as remanding the PTSD issue).  The Veteran 
appealed one issue, entitlement to service connection for 
headaches, to the United States Court of Appeals for Veterans 
Claims (the Court).  In October 2007, the Court vacated the 
Board's August 2005 decision as to the headache issue only 
and remand that issue for further consideration.  In April 
2008, the Board again denied service connection for 
headaches.  To the Board's knowledge, the Veteran has not 
appealed that matter to the Court.  In any event, that matter 
is not currently before the Board.


REMAND

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently rated 30 percent disabling.

In a July 2009 statement, the Veteran's counsel indicated 
that there are outstanding medical records at the VA Medical 
Center (VAMC) in Dayton, Ohio.  During an August 2008 VA 
examination, it was noted that the Veteran had been going to 
the VAMC in Richmond, Indiana for the past two years.  Recent 
records from the Dayton and Richmond VAMCs must be obtained.

2.  Entitlement to TDIU.

As was described in the Introduction, TDIU was denied in the 
April 2005 rating decision.  The Veteran has filed a NOD as 
to this issue.  The filing of a NOD initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  The RO has not yet issued a SOC as to the issue of 
entitlement to TDIU.  See 38 U.S.C.A. § 7105 (West 2002).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain all treatment 
records not already of record from the 
Dayton and Richmond VAMCs. Any such 
records so obtained should be associated 
with the Veteran's VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim of entitlement to an increased 
disability rating for PTSD.  If the 
decision is unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

3.  VBA must issue a SOC pertaining to 
the issue of entitlement to TDIU.  The 
Veteran and his counsel should be 
provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



